DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention I (claims 1-12 and 17-26) in the reply filed on 03/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 17-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a curved first service” on line 2. This is unclear to the examiner as it is not known what a curved service is. The examiner interprets this as a “curved first surface” as described in the specification.
Claim 2 recites the limitation “the curved surface” on line 3. There is insufficient antecedent basis for this limitation in the claim as a curved surface has not yet been positively recited in the claims.
Claim 3 recites the limitation “a second curved service” on line 2. This is unclear to the examiner as it is not known what a curved service is. The examiner interprets this as a “second curved surface” as described in the specification.
Claim 3 recites the limitation “the curved surface” on line 3. There is insufficient antecedent basis for this limitation in the claim as a curved surface has not yet been positively recited in the claims.
Claim 17 recites the limitation “a curved first service” on line 9. This is unclear to the examiner as it is not known what a curved service is. The examiner interprets this as a “curved first surface” as described in the specification.
Claim 17 recites the limitation “the curved surface” on line 10. There is insufficient antecedent basis for this limitation in the claim as a curved surface has not yet been positively recited in the claims.
Claim 17 recites the limitation “a second curved service” on line 11. This is unclear to the examiner as it is not known what a curved service is. The examiner interprets this as a “second curved surface” as described in the specification.

The dependent claims are rejected for at least depending upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, 17-19, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Preziosi (US Patent No 3280890).
Regarding claim 1, Preziosi teaches (figures 1, 4, and 6) a head rail (21); a bottom rail (16) comprising a first and a second aperture (Figure 6 shows a detailed view of one of the three tape anchors (34), with 39 depicting an aperture. Modified figure 4 below shows the locations of the first and second apertures.); one or more sun-blocking elements disposed between the head rail and the bottom rail (14); a first pull cord extending from the head rail to the bottom rail (17), and a portion of the first pull cord passing through the first aperture (figure 1); and a second pull cord (17b) extending from the head rail to the bottom rail, and a portion of the second pull cord passing through the second aperture (figure 1), wherein the portion of the first pull cord and the portion of the second pull cord are bound together (bound together with spring 43).


    PNG
    media_image1.png
    158
    601
    media_image1.png
    Greyscale


Regarding claim 2, as best understood, Preziosi teaches (figures 1, 4, and 6) that the bottom rail (17) further comprises a first block (36) disposed proximal the first aperture and comprising a curved first surface (38), wherein the portion of the first pull cord abuts the curved surface (figure 6).
Regarding claim 3, as best understood, Preziosi teaches (figures 1, 4, and 6) that the bottom rail (17) further comprises a second block (36b) disposed proximal the second aperture and comprising a second curved surface, wherein the portion of the second pull cord abuts the curved surface (block 36b functions the same as block 36).
Regarding claim 4, Preziosi teaches (figure 5) that the bottom rail comprises at least one alignment formation (44 on the left) that receives the portion of the first pull cord (17).
Regarding claim 5, Preziosi teaches (figure 5) that the bottom rail comprises at least one other alignment formation (44 on the right) that receives the portion of the second pull cord.
Regarding claim 11, Preziosi teaches (figure 1) that the first (17) and second (17b) pull cords operatively transpose the bottom rail (17) to a top position proximal the head rail (column 3, lines 3-7).
 Regarding claim 17, as best understood, Preziosi teaches (figures 1, 4, and 6) a blind apparatus comprising: a head rail (21); a bottom rail (16) comprising a first and a second aperture (Figure 6 shows a detailed view of one of the three tape anchors (34), with 39 depicting an aperture. Modified figure 4 above shows the locations of the first and second apertures.); one or more sun-blocking elements 
Regarding claim 18, as best understood, Preziosi teaches (figure 5) that the bottom rail comprises at least one alignment formation (44 on the left) that receives the portion of the first pull cord (17).
Regarding claim 19, as best understood, Preziosi teaches (figure 5) that the bottom rail comprises at least one other alignment formation (44 on the right) that receives the portion of the second pull cord.
Regarding claim 25, as best understood, Preziosi teaches (figure 1) that the first (17) and second (17b) pull cords operatively transpose the bottom rail (17) to a top position proximal the head rail (column 3, lines 3-7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8, 12, 20, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Preziosi (US Patent No 3280890) as applied to claims 1, 11, 17, and 25 above, and further in view of Filko (US PG Pub 20140262079).
Regarding claim 6, Preziosi teaches (figures 1, 4, and 6) all aspects of the claimed invention as presented in claim 1. Preziosi does not teach that the portion of the first pull cord and the portion of the second pull cord are bound together with a knot.
Filko teaches (figure 1A) a blind apparatus with two lift cords (20A and 20B) bound together with a knot (paragraph 0039, lines 30-34).
It would have been obvious to one of ordinary skill in the art at the time to modify Preziosi to incorporate the teachings of Filko by having the two lift cords bound together with a knot. This alteration provides the predictable and expected result of a simple and inexpensive way of the two cords being bound together in a way that as one cord is pulled, the other is pulled along with it.
Regarding claim 8, Preziosi teaches (figures 1, 4, and 6) all aspects of the claimed invention as presented in claim 1. Preziosi does not teach that the portion of the first pull cord and the portion of the second pull cord are bound together with a clip or fastener.
Filko teaches (figure 5a) a blind apparatus with two lift cords bound together with a clip or fastener (48).
It would have been obvious to one of ordinary skill in the art at the time to modify Preziosi to incorporate the teachings of Filko by having the two lift cords bound together with a clip or fastener. 
Regarding claim 12, Preziosi teaches (figures 1, 4, and 6) all aspects of the claimed invention as presented in claim 1. Preziosi does not teach that the bottom rail automatically levels when operatively transposed to the top position.
Filko teaches (figure 6A) that when a force is applied in the upwards direction T (pulling the blind upwards), the force will move the bottom bar from an unleveled position to a leveled position (paragraph 0037, lines 10-15). 
It would have been obvious to one of ordinary skill in the art at the time to further modify Preziosi to incorporate the teachings of Filko by allowing the bottom bar to be automatically leveled by raining the bottom bar with respect to the headrail. This alteration provides the predictable and expected result of the bottom bar leveling, thus covering the window evenly, without having to disassemble any part of the assembly in order to adjust the leveling of the bottom bar.
Regarding claim 20, as best understood, Preziosi teaches (figures 1, 4, and 6) all aspects of the claimed invention as presented in claim 17. Preziosi does not teach that the portion of the first pull cord and the portion of the second pull cord are bound together with a knot.
Filko teaches (figure 1A) a blind apparatus with two lift cords (20A and 20B) bound together with a knot (paragraph 0039, lines 30-34).
It would have been obvious to one of ordinary skill in the art at the time to modify Preziosi to incorporate the teachings of Filko by having the two lift cords bound together with a knot. This alteration provides the predictable and expected result of a simple and inexpensive way of the two cords being bound together in a way that as one cord is pulled, the other is pulled along with it.

Filko teaches (figure 5a) a blind apparatus with two lift cords bound together with a clip or fastener (48).
It would have been obvious to one of ordinary skill in the art at the time to modify Preziosi to incorporate the teachings of Filko by having the two lift cords bound together with a clip or fastener. This alteration provides the predictable and expected result of a simple and inexpensive way of the two cords being bound together in a way that as one cord is pulled, the other is pulled along with it.
Regarding claim 26, as best understood, Preziosi teaches (figures 1, 4, and 6) all aspects of the claimed invention as presented in claim 17. Preziosi does not teach that the bottom rail automatically levels when operatively transposed to the top position.
Filko teaches (figure 6A) that when a force is applied in the upwards direction T (ie pulling the blind upwards), the force will move the bottom bar from an unleveled position to a leveled position (paragraph 0037, lines 10-15). 
It would have been obvious to one of ordinary skill in the art at the time to further modify Preziosi to incorporate the teachings of Filko by allowing the bottom bar to be automatically leveled by raining the bottom bar with respect to the headrail. This alteration provides the predictable and expected result of the bottom bar leveling, thus covering the window evenly, without having to disassemble any part of the assembly in order to adjust the leveling of the bottom bar.
Claims 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Preziosi (US Patent No 3280890) as applied to claims 1 and 17 above, and further in view of Weaver (US Patent No 6516860).

Weaver teaches (figure 2) a blind apparatus with two ends of cords bound together with adhesive (column 7, lines 35-39).
It would have been obvious to one of ordinary skill in the art at the time to modify Preziosi to incorporate the teachings of Weaver by having the two lift cords bound together with adhesive. This alteration provides the predictable and expected result of a simple and inexpensive way of the two cords being bound together in a way that as one cord is pulled, the other is pulled along with it.
Regarding claim 21, as best understood, Preziosi teaches (figures 1, 4, and 6) all aspects of the claimed invention as presented in claim 17. Preziosi does not teach that the portion of the first pull cord and the portion of the second pull cord are bound together with adhesive.
Weaver teaches (figure 2) a blind apparatus with two lift cords bound together with adhesive (column 7, lines 35-39).
It would have been obvious to one of ordinary skill in the art at the time to modify Preziosi to incorporate the teachings of Weaver by having the two lift cords bound together with adhesive. This alteration provides the predictable and expected result of a simple and inexpensive way of the two cords being bound together in a way that as one cord is pulled, the other is pulled along with it.
Claims 9-10, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Preziosi (US Patent No 3280890) as applied to claims 1 and 17 above, and further in view of Zhang (WO2010133144A1)
Regarding claim 9, Preziosi teaches (figures 1, 4, and 6) all aspects of the claimed invention as presented in claim 1. Preziosi does not teach that the head rail, the bottom rail, the one or more sun-blocking elements, the first pull cord, and the second pull cord are disposed within hollow glass.

It would have been obvious to one of ordinary skill in the art at the time to modify Preziosi to incorporate the teaching of Zhang and have the blind assembly disposed within hollow glass. This alteration provides the predictable and expected result of a blind system that is more durable, safe, and clean since the components are not accessible.
Regarding claim 10, Preziosi teaches (figures 1, 4, and 6) all aspects of the claimed invention as presented in claim 1. Preziosi does not teach a belt tensioning system that operatively alters a position of the bottom rail via the first and second pull cords.
Zhang (figure 5) teaches a belt tensioning system (16) that operatively alters a position of a bottom rail (12a) via first and second pull cords (figure 5).
It would have been obvious to one of ordinary skill in the art at the tome to modify Preziosi to further incorporate the teachings of Zhang by having a belt tensioning system that alters the position of the bottom rail via pull cords. This alteration provides the predictable and expected result of a simple and economical way of being able to raise and lower the blind to a desired height in order to best block desired amount of sunlight.
Regarding claim 23, as best understood, Preziosi teaches (figures 1, 4, and 6) all aspects of the claimed invention as presented in claim 17. Preziosi does not teach that the head rail, the bottom rail, the one or more sun-blocking elements, the first pull cord, and the second pull cord are disposed within hollow glass.
Zhang (figure 1) teaches a hollow built-in window blind assembly that is completely disposed between glass panes (13a and 13b).
It would have been obvious to one of ordinary skill in the art at the time to modify Preziosi to incorporate the teaching of Zhang and have the blind assembly disposed within hollow glass. This 
Regarding claim 24, as best understood, Preziosi teaches (figures 1, 4, and 6) all aspects of the claimed invention as presented in claim 17. Preziosi does not teach a belt tensioning system that operatively alters a position of the bottom rail via the first and second pull cords.
Zhang (figure 5) teaches a belt tensioning system (16) that operatively alters a position of a bottom rail (12a) via first and second pull cords (figure 5).
It would have been obvious to one of ordinary skill in the art at the tome to modify Preziosi to further incorporate the teachings of Zhang by having a belt tensioning system that alters the position of the bottom rail via pull cords. This alteration provides the predictable and expected result of a simple and economical way of being able to raise and lower the blind to a desired height in order to best block desired amount of sunlight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R SHEPHERD whose telephone number is (571)272-5657.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on (571) 272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/M.S./Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634